DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. 2015/0262625 A1, hereinafter refer to Han) in view of Kim et al. (U.S. 2015/0162335 A1, hereinafter refer to Kim).
Regarding Claim 1: Han discloses an integrated circuit (IC) device (see Han, Fig.2A-2C as shown below and ¶ [0004]) comprising:

    PNG
    media_image1.png
    643
    979
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    506
    media_image2.png
    Greyscale

a line structure comprising a conductive line (330/340/350/360) formed on a substrate (100) and an insulation capping pattern (370) that covers the conductive line (330/350/360) (see Han, Fig.2A-2B as shown above);
an insulation spacer (410/430/Ag) covering a sidewall of the line structure (330/340/350/360) (see Han, Fig.2A-2B as shown above);
a conductive plug (610) spaced apart from the conductive line (330/340/350/360) in a first horizontal direction with the insulation spacer (410/430/Ag) between the conductive plug (610) and the conductive line (610) (see Han, Fig.2A-2B as shown above);
630/640) arranged on the conductive plug (610) to vertically overlap the conductive plug (610) (see Han, Fig.2A-2B as shown above); and
a capping layer (440) comprising a first portion between the conductive landing pad (630/640) and the insulation capping pattern (370) (see Han, Fig.2A-2B as shown above),
wherein the first portion of the capping layer (440) has a shape between the conductive landing pad (630/640) and the insulation capping pattern (370) in which a width in the first horizontal direction uniform as a distance from the substrate (100) decreases in a vertical direction (see Han, Fig.2A-2B as shown above).
Han is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction.
Before effective filing date of the claimed invention the disclosed the first portion of the capping layer were known to have a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction is uniform as a distance from the substrate increases in a vertical direction in order to protect the underlying layer during preceding processing steps.
For support see Kim, which teaches wherein the first portion of the capping layer (270) has a shape between the conductive landing pad (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction (see Kim, Fig.2 as shown below and ¶ [0111]- ¶ [0115]).

    PNG
    media_image3.png
    614
    483
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art Before effective filing date of the claimed invention to combine the teachings of Han and Kim to enable the first portion of the capping layer (270) to have a shape between the conductive landing pad (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction as taught by Kim in order to protect the underlying layer during 
The combination of Han and Kim is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction gradually increases as a distance from the substrate increases in a vertical direction.
However, the combination of Han and Kim teaches wherein the first portion of the capping layer (270/440) has a shape between the conductive landing pad (275/630/640) and the insulation capping pattern (200/370) in which a width in the first horizontal direction uniform or decreases as a distance from the substrate increases in a vertical direction as shown above.
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 2: Han as modified teaches an integrated circuit (IC) device as set forth in claim 1 as above. The combination of Han and Kim further teaches wherein  an insulation fence (501/500) spaced apart from the conductive line (330/340/350/360) in the first horizontal direction and covering a sidewall of the conductive plug (610) in a second horizontal direction perpendicular to the first horizontal direction (see Han, Fig.2A-2C as shown above),
wherein the insulation spacer (410/430/Ag) is formed between the insulation fence (501/500) and the conductive line (330/340/350/360) (see Han, Fig.2A-2C as shown above),
wherein the capping layer (440) further comprises a second portion interposed between the conductive landing pad (630/640) and the insulation fence (501/500) (see Han, Fig.2A-2C as shown above).
The combination of Han and Kim is silent upon explicitly disclosing wherein the second portion has a shape in which a width in the second horizontal direction gradually increases as the distance from the substrate increases in the vertical direction.
However, the combination of Han and Kim teaches wherein the second portion has a shape in which a width in the second horizontal direction uniform as the distance from the substrate (100) increases in the vertical direction (see Han, Fig.2A-2C as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a 
Regarding Claim 3: Han as modified teaches an integrated circuit (IC) device as set forth in claim 1 as above. The combination of Han and Kim further teaches wherein the capping layer (440) further comprises a third portion interposed between the conductive landing pad (630/640) and the insulation spacer (410/430/Ag) (see Han, Fig.2A-2C as shown above).
The combination of Han and Kim is silent upon explicitly disclosing wherein a width of the first portion in the first horizontal direction is greater than a width of the third portion in the first horizontal direction.
However, the combination of Han and Kim teaches wherein a width of the first portion in the first horizontal direction is equal to a width of the third portion in the first horizontal direction (see Han, Fig.2A-2C as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05   
Regarding Claim 4: Han as modified teaches an integrated circuit (IC) device as set forth in claim 1 as above. The combination of Han and Kim further teaches wherein the conductive landing pad (275) comprises a portion having a width in a horizontal direction that gradually decreases as the distance from the substrate (100) increases (see Kim, Fig.2 as shown above).
Regarding Claim 5: Han as modified teaches an integrated circuit (IC) device as set forth in claim 1 as above. The combination of Han and Kim further teaches wherein a metal silicide layer (620) interposed between the conductive plug (610) and the conductive landing pad (630/640) and spaced apart from the conductive line (330/340/350/360) (see Han, Fig.2A-2C as shown above),
wherein the insulation spacer (410/430/Ag) and the capping layer (440) are between the metal silicide layer (620) and the conductive line (330/340/350/360) (see Han, Fig.2A-2C as shown above). 
Regarding Claim 6: Han as modified teaches an integrated circuit (IC) device as set forth in claim 5 as above. The combination of Han and Kim further teaches wherein the capping layer (440) further comprises a third portion interposed between the conductive landing pad (630/640) and the insulation spacer (410/430/Ag) (see Han, Fig.2A-2C as shown above), and
wherein the third portion of the capping layer (440) is spaced apart from the conductive plug (610) and the metal silicide layer (620) is between the third portion and the conductive plug (610) (see Han, Fig.2A-2C as shown above).
Regarding Claim 7: Han as modified teaches an integrated circuit (IC) device as set forth in claim 1 as above. The combination of Han and Kim further teaches wherein 370) comprises a peak-type capping top having a shape in which a width in the first horizontal direction gradually decreases as the distance from the substrate (100) increases in the vertical direction (see Han, Fig.2A-2C as shown above), and
wherein the first portion of the capping layer (440) is interposed between the conductive landing pad (630/640) and the peak-type capping top (see Han, Fig.2A-2C as shown above). 
Regarding Claim 8: Han discloses an integrated circuit (IC) device (see Han, Fig.2A-2C as shown above and ¶ [0004]) comprising:
a pair of line structures comprising a pair of conductive lines (330/340/350/360) extending parallel to each other on a substrate (100) and being adjacent to each other in a first horizontal direction and a pair of insulation capping patterns (370) covering the pair of conductive lines (330/340/350/360) (see Han, Fig.2A-2C as shown above); 
a conductive plug (610) interposed between the pair of line structures (330/340/350/360) (see Han, Fig.2A-2C as shown above); 
a conductive landing pad (630/640) arranged on the conductive plug (610) between the pair of line structures (330/340/350/360) (see Han, Fig.2A-2C as shown above); and
a capping layer (440) comprising a first portion between one of the pair of line structures and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above),
wherein the first portion of the capping layer (440) has a shape between the one of the pair of line structures (330/340/350/360/370) and the conductive landing pad 630/640) in which a width in the first horizontal direction decreases as a distance from the substrate (100) increases in a vertical direction (see Han, Fig.2A-2C as shown above).
Han is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction.
Before effective filing date of the claimed invention the disclosed the first portion of the capping layer were known to have a shape between the conductive landing pad and the insulation capping pattern in which a width in the first horizontal direction is uniform as a distance from the substrate increases in a vertical direction in order to protect the underlying layer during preceding processing steps.
For support see Kim, which teaches wherein the first portion of the capping layer (270) has a shape between the conductive landing pad (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction (see Kim, Fig.2 as shown above and ¶ [0111]- ¶ [0115]).
Therefore, it would have been within the scope of one of ordinary skill in the art Before effective filing date of the claimed invention to combine the teachings of Han and Kim to enable the first portion of the capping layer (270) to have a shape between the conductive landing pad (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction as taught by Kim in order to protect the underlying layer during 
The combination of Han and Kim is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the one of the pair of line structures and the conductive landing pad in which a width in the first horizontal direction gradually increases as a distance from the substrate increases in a vertical direction.
However, the combination of Han and Kim teaches wherein the first portion of the capping layer (440/270) has a shape between the one of the pair of line structures and the conductive landing pad (275/630/640) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction as shown above. 
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the 
Regarding Claim 9: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein the conductive landing pad (630/640) comprises a first sidewall facing the first portion of the capping layer (440) (see Han, Fig.2A-2C as shown above), and
wherein a separation distance between the first sidewall and one of the pair of insulation capping patterns (370) gradually increases as the distance from the substrate (100) increases in the vertical direction (see Han, Fig.2A-2C as shown above). 
Regarding Claim 10: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein an insulation fence (500/501) interposed between the pair of line structures (330/340/350/360/370) and covering a sidewall of the conductive plug (610) in a second horizontal direction perpendicular to the first horizontal direction (see Han, Fig.2A-2C as shown above),
wherein the capping layer (440) further comprises a second portion between the conductive landing pad (630/640) and the insulation fence (500/501) (see Han, Fig.2A-2C as shown above).
The combination of Han and Kim is silent upon explicitly disclosing wherein the second portion has a shape in which a width in the second horizontal direction gradually increases as the distance from the substrate increases in the vertical direction.
However, the combination of Han and Kim teaches wherein the second portion has a shape in which a width in the second horizontal direction uniform as the distance 100) increases in the vertical direction (see Han, Fig.2A-2C as shown above).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 11: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein an insulation fence (500/501) interposed between the pair of line structures (330/340/350/360/370) and contacting a sidewall of the conductive plug (610) (see Han, Fig.2A-2C as shown above),
wherein the conductive landing pad (630/640) comprises a second sidewall facing a second portion of the capping layer (440) (see Han, Fig.2A-2C as shown above), and
wherein a separation distance between the second sidewall and the insulation fence (500/501) gradually increases as the distance from the substrate (100) increases in the vertical direction (see Han, Fig.2A-2C as shown above).
Regarding Claim 12: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches 410/430/Ag) between the one of the pair of line structures (330/340/350/360/370) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above),
wherein the capping layer (440) further comprises a third portion interposed between the conductive landing pad (630/640) and the insulation spacer (330/340/350/360/370) (see Han, Fig.2A-2C as shown above).
The combination of Han and Kim is silent upon explicitly disclosing wherein a width of the first portion in the first horizontal direction is greater than a width of the third portion in the first horizontal direction.
However, the combination of Han and Kim teaches wherein a width of the first portion in the first horizontal direction is equal to a width of the third portion in the first horizontal direction (see Han, Fig.2A-2C as shown above).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05   
Regarding Claim 13: Han as modified teaches an integrated circuit (IC) device as set forth in claim 12 as above. The combination of Han and Kim further teaches wherein the third portion of the capping layer (440) is interposed between the one of the 330/340/350/360/370) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above).
Regarding Claim 14: Han as modified teaches an integrated circuit (IC) device as set forth in claim 12 as above. The combination of Han and Kim further teaches wherein the insulation spacer (410/430/Ag) comprises an oxide layer, a nitride layer, an air spacer, or a combination thereof (see Han, Fig.2A-2C as shown above and ¶ [0094]- ¶ [0096]).
Regarding Claim 15: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein each of the pair of insulation capping patterns (370) comprises a peak-type capping top having a shape in which a width in the first horizontal direction gradually decreases as the distance from the substrate (100) increases in the vertical direction (see Han, Fig.2A-2C as shown above), and
wherein the first portion of the capping layer (440) is interposed between the conductive landing pad (630/640) and the peak-type capping top (see Han, Fig.2A-2C as shown above).
Regarding Claim 16: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein an insulation spacer (410/430/Ag) between the one of the pair of line structures (330/340/350/360/370) and the conductive plug (610) and between the one of the pair of line structures (330/340/350/360/370) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above),
330/340/350/360/370) is spaced apart from the conductive landing pad (630/640) and the insulation spacer (410/430/Ag) and the capping layer (440) are between each of the pair of conductive lines (330/340/350/360/370) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above).
Regarding Claim 17: Han as modified teaches an integrated circuit (IC) device as set forth in claim 8 as above. The combination of Han and Kim further teaches wherein an insulation spacer (410/430/Ag) between the one of the pair of line structures (330/340/350/360/370) and the conductive plug (610) and between the one of the pair of line structures (330/340/350/360/370) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above), and 
a metal silicide layer (620) between the conductive plug (610) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above), 
wherein each of the pair of conductive lines (330/340/350/360/370) is spaced apart from the metal silicide layer (620) and the insulation spacer (410/430/Ag) and the capping layer (440) are between each of the pair of conductive lines (330/340/350/360/370) and the metal silicide layer (620) (see Han, Fig.2A-2C as shown above). 
Regarding Claim 18: Han discloses an integrated circuit (IC) device (see Han, Fig.2A-2C as shown above and ¶ [0004]) comprising:
a pair of line structures (330/340/350/360/370) comprising a pair of conductive lines (330/340/350/360) extending parallel to each other on a substrate (100) and being adjacent to each other in a first horizontal direction and a pair of insulation capping 370) covering the pair of conductive lines (330/340/350/360) (see Han, Fig.2A-2C as shown above);
a plurality of contact structures (610/630/640) interposed between the pair of line structures (330/340/350/360/370) and aligned in a second horizontal direction perpendicular to the first horizontal direction (see Han, Fig.2A-2C as shown above);
a plurality of insulation fences (500/501) alternating with the plurality of contact structures (610/630/640) between the pair of line structures (330/340/350/360/370) such that one insulation fence (500/501) is between two adjacent contact structures (610/630/640) (see Han, Fig.2A-2C as shown above); and
a capping layer (440) comprising a first portion between one of the pair of line structures (330/340/350/360/370) and one of the plurality of contact structures (610/630/640) (see Han, Fig.2A-2C as shown above),
wherein the first portion of the capping layer (440) has a shape between the one of the pair of line structures (330/340/350/360/370) and the plurality of contact structures (610/630/640) in which a width in the first horizontal direction decreases as a distance from the substrate (100) increases in a vertical direction (see Han, Fig.2A-2C as shown above).
Han is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the plurality of contact structures and the insulation capping pattern in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction.
Before effective filing date of the claimed invention the disclosed the first portion of the capping layer were known to have a shape between the conductive landing pad 
For support see Kim, which teaches wherein the first portion of the capping layer (270) has a shape between the plurality of contact structures (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction (see Kim, Fig.2 as shown above and ¶ [0111]- ¶ [0115]).
Therefore, it would have been within the scope of one of ordinary skill in the art Before effective filing date of the claimed invention to combine the teachings of Han and Kim to enable the first portion of the capping layer (270) to have a shape between the plurality of contact structures (275) and the insulation capping pattern (200) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction as taught by Kim in order to protect the underlying layer during preceding processing steps step of Han to be performed according to the teachings of Han because one of ordinary skill in the art Before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed configuration of capping layer step of Han and art recognized suitability for protecting the underlying layer during preceding processing steps has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Han and Kim is silent upon explicitly disclosing wherein the first portion of the capping layer has a shape between the one of the pair of line structures and the plurality of contact structures in which a width in the first horizontal 
However, the combination of Han and Kim teaches wherein the first portion of the capping layer (440/270) has a shape between the one of the pair of line structures and the plurality of contact structures (275/630/640) in which a width in the first horizontal direction uniform as a distance from the substrate increases in a vertical direction as shown above.  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 19: Han as modified teaches an integrated circuit (IC) device as set forth in claim 18 as above. The combination of Han and Kim further teaches wherein the capping layer (440) further comprises a second portion between one of the plurality of contact structures (610/630/640) and one of the plurality of insulation fences (500/501) (see Han, Fig.2A-2C as shown above).
The combination of Han and Kim is silent upon explicitly disclosing wherein the second portion has a shape in which a width in the second horizontal direction gradually increases as the distance from the substrate increases in the vertical direction.

Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimension of capping layer through routine experimentation and optimization to protect the underlying layer during preceding processing steps because the dimension of capping layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 20: Han as modified teaches an integrated circuit (IC) device as set forth in claim 18 as above. The combination of Han and Kim further teaches wherein each of the plurality of contact structures (610/630/640) comprises a conductive plug (610) interposed between the pair of conductive lines (330/340/350/360), a conductive landing pad (630/640) interposed between the pair of insulation capping patterns (370), and a metal silicide layer (620) interposed between the conductive plug (610) and the conductive landing pad (630/640) (see Han, Fig.2A-2C as shown above), and
wherein the conductive landing pad (275) comprises a portion having a width in the second horizontal direction that gradually decreases as the distance from the substrate increases (see Kim, Fig.2 as shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896